UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2015 OR [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:000-53497 ADVANCED MEDICAL ISOTOPE CORPORATION (Exact name of registrant as specified in its charter) Delaware 80-0138937 (State or other jurisdiction of incorporationor organization) (I.R.S. Employer Identification No.) 1ellogg Street, Kennewick, WA (Address of principal executive offices) (Zip Code) (509) 736-4000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [X]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,”“accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Largeacceleratedfiler [ ] Accelerated filer [ ] Non-acceleratedfiler [ ] Smallerreportingcompany [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes [ ] No [X] As of August 14, 2015, there was 1,996,934,122 shares of common stock, par value $0.001 per share, issued and outstanding. ADVANCED MEDICAL ISOTOPE CORP. AND SUBSIDIARIES FORM 10-Q INDEX Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements 2 Condensed Balance Sheets as of June 30, 2015 (Unaudited) and December 31, 2014 2 Condensed Statements of Operations for the Three Months and the Six Months ended June 30, 2015 (Unaudited) and the Three Months and the Six Months ended June 30, 2014 (Unaudited) 3 Condensed Statement of Changes in Stockholders’ Equity (Deficit) for the period ended June 30, 2015 (Unaudited) 4 Condensed Statements of Cash Flow for the Six Months ended June 30, 2015 (Unaudited) and the Six Months ended June 30, 2014 (Unaudited) 5 Notes to Condensed Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3. Quantitative and Qualitative Disclosures About Market Risk 29 Item 4. Controls and Procedures 29 PART II – OTHER INFORMATION Item 1A. Risk Factors 31 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 31 Item 6. Exhibits 31 SIGNATURES 32 -i- Forward-Looking Statements This Quarterly Report on Form 10-Q contains forward-looking statements.The words or phrases "would be," "will allow," "intends to," "will likely result," "are expected to," "will continue," "is anticipated," "estimate," "project," or similar expressions are intended to identify "forward-looking statements."Actual results could differ materially from those projected in the forward looking statements as a result of a number of risks and uncertainties, including those risks factors contained in our Annual Report on Form 10-K for the year ended December 31, 2014, previously filed with the Securities and Exchange Commission on March 5, 2015, which Annual Report is incorporated herein by reference.Statements made herein are as of the date of the filing of this Form 10-Q with the Securities and Exchange Commission and should not be relied upon as of any subsequent date.Unless otherwise required by applicable law, we do not undertake, and specifically disclaim any obligation, to update any forward-looking statements to reflect occurrences, developments, unanticipated events or circumstances after the date of such statement. -1- Table of Contents ITEM 1. Financial Statements ADVANCED MEDICAL ISOTOPE CORPORATION CONSOLIDATED BALANCE SHEETS June 30, December 31, Assets (unaudited) Current Assets: Cash $ $ Prepaid expenses Inventory Total current assets Fixed assets, net of accumulated depreciation Other assets: License fees, net of amortization - Patents and intellectual property Debt issuance costs Deposits Total other assets Total assets $ $ Liabilities and Stockholders’ Deficit Current liabilities: Accounts payable and accrued expenses $ $ Accrued interest payable Payroll liabilities payable Short term loans payable - Convertible notes payable, net Derivative liability Related party convertible notes payable, net Current portion of capital lease obligations - Liability for lack of authorized shares Total current liabilities Stockholders’ Equity (Deficit): Preferred stock, $.001 par value, 20,000,000 shares authorized; zero issued and outstanding - - Common stock, $.001 par value; 2,000,000,000 shares authorized; 1,996,934,122 and 1,705,382,554 shares issued and outstanding, respectively Paid in capital Accumulated deficit ) ) Total stockholders’ equity (deficit) ) ) Total liabilities and stockholders’ equity (deficit) $ $ The accompanying notes are an integral part of these condensedfinancial statements -2- Table of Contents ADVANCED MEDICAL ISOTOPE CORPORATION CONDENSED STATEMENTS OF OPERATIONS (unaudited) Three Months Ended June 30, Six Months Ended June 30, Revenues $ - $ $ $ Operating expenses Cost of materials 85 Sales and marketing expenses - - Depreciation and amortization Professional fees Stock options granted - Payroll expenses General and administrative expenses Total operating expenses Operating loss ) Non-operating income (expense) Interest expense ) Net gain (loss) on settlement of debt ) ) Gain (loss) on derivative liability ) ) Non-operating income (expense), net ) ) Gain (Loss) before Income Taxes ) ) Income Tax Provision - Net Gain (Loss) $ $ ) $ $ ) Gain (Loss) per common share $ $ ) $ $ ) Weighted average common shares outstanding The accompanying notes are an integral part of these condensedfinancial statements. -3- Table of Contents ADVANCED MEDICAL ISOTOPE CORPORATION CONDENSED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY (DEFECIT) (unaudited) Common Stock Paid in Accumulated Shares Amount Capital Deficit Total Balances at December 31, 2014 (audited) $ $ $ ) $ ) Common stock issued for: Cash and the exercise of warrants ) - - Loan fees on convertible debt - Debt converted - Classified to liability due to lack of authorized shares ) ) ) - ) Options and warrants issued for services - - - Net gain (loss) - - - Balances at June 30, 2015 $ $ ) $ ) The accompanying notes are an integral part of these condensedfinancial statements. -4- Table of Contents ADVANCED MEDICAL ISOTOPE CORPORATION CONDENSED STATEMENTS OF CASH FLOW (Unaudited) Six Months Ended June 30, CASH FLOW FROM OPERATING ACTIVITIES: Net Gain (Loss) $ $ ) Adjustments to reconcile net loss to net cash used by operating activities: Depreciation of fixed assets Amortization of licenses and intangible assets Amortization of convertible debt discount Amortization of debt issuance costs Amortization of prepaid expenses paid with stock - Common stock issued for services - Stock options and warrantsissued for services (Gain) loss on derivative liability ) (Gain) loss on settlement of debt ) Changes in operating assets and liabilities: Prepaid expenses ) ) Accounts payable ) Payroll liabilities Accrued interest Net cash used by operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Cash used to acquire patents and intellectual property - - Net cash used by investing activities - - CASH FLOWS FROM FINANCING ACTIVITIES: Principal payments on capital lease ) ) Debt issuance costs ) ) Proceeds from short term debt - Proceeds from officer related party debt - Proceeds from convertible debt Principal payments on convertible debt - ) Proceeds from exercise of warrants - Net cash provided byfinancing activities Net increase (decrease) in cash Cash, beginning of period - CASH, END OF PERIOD $ $ Supplemental disclosures of cash flow information: Cash paid for interest $ $ Cash paid for income taxes $ - $ - The accompanying notes are an integral part of these condensed financial statements. -5- Table of Contents NOTES TO CONDENSED FINANCIAL STATEMENTS 1. Basis of Presentation and Significant Accounting Policies The accompanying condensed financial statements of the Company have been prepared without audit, pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and disclosures required by accounting principles generally accepted in the United States have been condensed or omitted pursuant to such rules and regulations.These condensed financial statements reflect all adjustments that, in the opinion of management, are necessary to present fairly the results of operations of the Company for the period presented. The results of operations for the six months ended June 30, 2015, are not necessarily indicative of the results that may be expected for any future period or the fiscal year ending December 31, 2015. Use of Estimates The preparation of financial statements in accordance with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Fair Value of Financial Instruments Fair Value of Financial Instruments, requires disclosure of the fair value information, whether or not recognized in the balance sheet, where it is practicable to estimate that value. As of June 30, 2015 and December 31, 2014, the balances reported for cash, prepaid expenses, accounts receivable, accounts payable, and accrued expenses, approximate the fair value because of their short maturities. The Company adopted ASC Topic 820 (originally issued as SFAS 157, “Fair Value Measurements”) as of January 1, 2008 for financial instruments measured as fair value on a recurring basis. ASC Topic 820 defines fair value, established a framework for measuring fair value in accordance with accounting principles generally accepted in the United States and expands disclosures about fair value measurements. Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. ASC Topic 820 established a three-tier fair value hierarchy which prioritizes the inputs used in measuring fair value. The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (level 1 measurements) and the lowest priority to unobservable inputs (level 3 measurements). These tiers include: Level 1, defined as observable inputs such as quoted prices for identical instruments in active markets; Level 2, defined as inputs other than quoted prices in active markets that are either directly or indirectly observable such as quoted prices for similar instruments in active markets or quoted prices for identical or similar instruments in markets that are not active; and Level 3, defined as unobservable inputs in which little or no market data exists, therefore requiring an entity to develop its own assumptions, such as valuations derived from valuation techniques in which one or more significant inputs or significant value drivers are unobservable. -6- Table of Contents The Company measures certain financial instruments at fair value on a recurring basis. Assets and liabilities measured at fair value on a recurring basis were calculated using the Black-Scholes pricing model and are as follows at June 30, 2015: Total Level 1 Level 2 Level 3 Assets Total Assets Measured at Fair Value $ - $ - $ - $ - Liabilities Liability for lack of authorized shares $ $
